Opinion by
Cline, J.
It appeared that the goods which were described on the entry as “Govt. Publications (Motion-picture films)” were entered free of duty under paragraph 1629. Among other claims is one that duty should not have been assessed for the reason that the merchandise was imported for the use of the Belgian Consulate and not for sale. Under the agreed state of facts the articles were found to come within the exemptions to the marking requirements as published in article 532 (3), Customs Regulations of 1937. The protest was therefore sustained.